USCA4 Appeal: 19-4758    Doc: 20        Filed: 11/20/2019     Pg: 1 of 1




                                                                FILED: November 20, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                     ___________________

                                          No. 19-4758
                                     (1:13-cr-00435-TDS-1)
                                     ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                     ___________________

                                          ORDER
                                     ___________________

              Upon consideration of submissions relative to appellant’s emergency motion

        for stay of imprisonment pending appeal, the court denies the motion.

              Entered at the direction of Judge Harris with the concurrences of Judge Diaz

        and Judge Rushing.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk




               Case 1:13-cr-00435-TDS Document 233 Filed 12/05/19 Page 1 of 1
